Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.

Response to Amendment
The amendment filed on 09/20/2022 under 37 CFR 1.131 has been considered.
Applicant’s arguments with respect to claims 1, 3-13, 21-23-25 have been considered but are moot because the arguments do not apply to any of the references as being used in the current rejection.

DETAILED ACTION
This action is responsive to application No. 16134876 filed on 09/18/2018.
Election/Restrictions
Applicant’s election without traverse of 1-13, 21-25 in the reply filed on 12/27/2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dussarrat et al. (US 2016/0315163) in view of Han (US 2006/0079042).
Regarding independent claim 1, Dussarat et al. teach a semiconductor device comprising:
a substrate (Fig, element 10); 
a transistor above the substrate, wherein the transistor includes: 
a channel layer (Fig, element 40) above the substrate; 
a gate dielectric layer (Fig, element 30) adjacent to the channel layer, wherein the gate dielectric layer includes a non-linear gate dielectric material (paragraph 0104 discloses ZrO.sub.2 which is the same material as the instant application), and
a gate electrode (Fig, element 20) separated from the channel layer by the gate dielectric layer.
Dussarat et al. do not explicitly disclose wherein the non-linear gate dielectric material includes a material selected from the group consisting of an orthorhombic material and a crystalline material, wherein the gate electrode, the channel layer, and the gate dielectric layer form a non-linear capacitor.
Han teaches a TFT comprising a crystalline ZrO.sub.2 gate dielectric layer (paragraph 0069).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Dussarat et al. according to the teachings of Han with the motivation to improve the reliability and characteristics of the TFT (paragraph 0029).
The non-linear functionality is due to the structure of the material. Accordingly, the gate dielectric structure of Dussarat et al. modified by Han (crystalline ZrO.sub.2 gate dielectric layer) is analogous to the instant application (paragraph 0076 of instant application) and would exhibit the same non-linear property and additionally the gate electrode, the channel layer, and the gate dielectric layer would form a non-linear capacitor.
Regarding claim 3, Dussarat et al. teach wherein the non-linear gate dielectric material includes a material selected from the group consisting of HZO, ZrO.sub.2, HfO.sub.2, HfAlO, Al.sub.2O.sub.3, HfO.sub.2, SiN, SiO.sub.2, TiO.sub.2, SiON, Y.sub.2O.sub.3, HYO, and HfSiO (paragraph 0104).
Regarding claim 5, Dussarat et al. teach wherein the channel layer is above the gate electrode, and the gate dielectric layer is above the gate electrode and below the channel layer (Fig).
Regarding claim 6, Dussarat et al. teach wherein the gate dielectric layer is above the channel layer, and the gate electrode is above the gate dielectric layer (paragraph 0125 discloses the capability of forming a top gate structure).
Regarding claim 7, Dussarat et al. teach wherein the substrate is below the gate electrode in a horizontal direction, and the gate electrode is oriented in a vertical direction substantially orthogonal to the horizontal direction (Fig).
Regarding claim 8, Dussarat et al. teach a source electrode (Fig, element 50) adjacent to the channel layer; and a drain electrode (Fig, element 60) adjacent to the channel layer.
Regarding claim 10, Dussarat et al. teach wherein the channel layer includes a material selected from the group consisting of CuS.sub.2, CuSe.sub.2, WSe.sub.2, MoS.sub.2, MoSe.sub.2, WS.sub.2, indium doped zinc oxide (IZO), zinc tin oxide (ZTO), amorphous silicon (a-S1), amorphous germanium (a-Ge), low-temperature polycrystalline silicon (LTPS), transition metal dichalcogenide (TMD), yttrium-doped zinc oxide (YZO), polysilicon, poly germanium doped with boron, poly germanium doped with aluminum, poly germanium doped with phosphorous, poly germanium doped with arsenic, indium oxide, tin oxide, zinc oxide, gallium oxide, indium gallium zinc oxide (IGZO), copper oxide, nickel oxide, cobalt oxide, indium tin oxide, tungsten disulphide, molybdenum disulphide, molybdenum selenide, black phosphorus, indium antimonide, graphene, graphyne, borophene, germanene, silicene, Si.sub.2BN, stanene, phosphorene, molybdenite, poly-III-V like InAs, InGaAs, InP, amorphous InGaZnO (a-IGZO), crystal-like InGaZnO (c-IGZO), GaZnON, ZnON, or C-Axis Aligned Crystal (CAAC), molybdenum and sulfur, and a group-VI transition metal dichalcogenide (paragraph 0105).
Regarding claim 11, Dussarat et al. teach wherein the gate electrode includes a material selected from the group consisting of titanium (Ti), molybdenum (Mo), gold (Au), platinum (Pt), aluminum (Al), nickel (Ni), copper (Cu), chromium (Cr), hafnium (Hf), indium (In), W, Mo, Ta, and an alloy of Ti, Mo, Au, Pt, Al, Ni, Cu, Cr, TiAlN, HfAlN, or InAlO (paragraph 0103).
Regarding claim 12, Dussarat et al. teach wherein the substrate includes a silicon substrate, a glass substrate, a metal substrate, or a plastic substrate (paragraph 0102).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dussarrat et al. (US 2016/0315163) in view of Han (US 2006/0079042) and further in view of Wang et al. (US 2018/0254328).
Regarding claim 4, Dussarat et al. modified by Han teach all of the limitations as discussed above.
Dussarat et al. modified by Han do not explicitly disclose herein the gate dielectric layer includes a first sublayer and a second sublayer, and the first sublayer or the second sublayer includes a material selected from the group consisting of HZO, ZrO.sub.2, HfO.sub.2, HfAlO, Al.sub.2O.sub.3, HfO.sub.2, SiN, SiO.sub.2, TiO.sub.2, SiON, Y.sub.2O.sub.3, HYO, and HfSiO.
Wang et al. teach a multi-layered gate dielectric (paragraph 0042).
It would have been obvious to one of ordinary skill in the art to modify the teachings of Dussarat et al. and Han according to the teachings of Wang et al. with the motivation to adjust the threshold voltage.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dussarrat et al. (US 2016/0315163) in view of Han (US 2006/0079042) and further in view of Katsuhara (CN 102956823 A).
Regarding claim 9, Dussarat et al. modified by Han teach all of the limitations as discussed above.
Dussarat et al. modified by Han do not explicitly disclose wherein the channel layer is a n-type doped channel or a p-type doped channel.
Before the effective filling date of the invention it was well known in the art to form a p type channel as shown by Katsuhara in paragraph 0071.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dussarrat et al. (US 2016/0315163) in view of Han (US 2006/0079042) and further in view of Fujikawa (US 2016/0216548).
Regarding claim 13, Dussarat et al. modified by Han teach all of the limitations as discussed above.
Dussarat et al. modified by Han do not explicitly disclose wherein the transistor is above an interconnect that is above the substrate.
Before the effective filling date of the invention it was well known in the art to form an interconnect (Fig. 2, element 8a) above a substrate ((Fig. 2, element 8) and a transistor (Fig. 2, element 7) above the interconnect.
Claims 21, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over LV (CN 103915117 B) in view of Dussarrat et al. (US 2016/0315163) and further in view of Han (US 2006/0079042).
Regarding Independent claim 21, LV teaches a computing device comprising:
a circuit board (Figs. 1-2, element 24 discloses a processor which implies a circuit board the is needed for the processor); and 
a memory device coupled to the circuit board and including a memory array (Figs. 1-2, element 10),
wherein the memory array includes a plurality of memory cells (Figs. 1-2), a memory cell of the plurality of memory cells includes a transistor (Figs. 1-2, element 110, 112 etc.) and a storage cell (Figs. 1-2, element 120, 122 etc.), 
a gate electrode (Figs. 1-2) coupled to a word line (Figs. 1-2, element WL) of the memory array, and 
a source electrode (Figs. 1-2, element CSL) adjacent to the channel layer and coupled to a bit line (Figs. 1-2, GBL, BL are bit lines) of the memory array; and 
a drain electrode (Figs. 1-2) adjacent to the channel layer and coupled to a first electrode (Figs. 1-2, element 144) of the storage cell; and 
the storage cell further includes a second electrode (Figs. 1-2, element 102) coupled to a source line of the memory array.
LV does not explicitly disclose wherein the transistor includes: a channel layer above a substrate; a gate dielectric layer adjacent to the channel layer, wherein the gate dielectric layer includes a non-linear gate dielectric material; wherein the non-linear gate dielectric material includes a material selected from the group consisting of an orthorhombic material and a crystalline material, and wherein the gate electrode is separated from the channel layer by the gate dielectric layer, wherein the gate electrode, the channel layer, and the gate dielectric layer form a non-linear capacitor.
Dussarat et al. teach a semiconductor device comprising: a channel layer (Fig, element 40) above a substrate; a gate dielectric layer (Fig, element 30) adjacent to the channel layer, wherein the gate dielectric layer includes a non-linear gate dielectric material (paragraph 0104 discloses ZrO.sub.2 which is the same material as the instant application); and a gate electrode (Fig, element 20) separated from the channel layer by the gate dielectric layer,  a source electrode (Fig, element 50) and a drain electrode (Fig, element 60).
It would have been obvious to one of ordinary skill in the art to modify the teachings of LV according to the teachings of Dussarat et al. with the motivation to provide low temperature vapor deposition processes of the dielectric insulating layer of the TFT (paragraph 0007).
LV modified by Dussarat et al. do not explicitly disclose wherein the non-linear gate dielectric material includes a material selected from the group consisting of an orthorhombic material and a crystalline material, wherein the gate electrode, the channel layer, and the gate dielectric layer form a non-linear capacitor.
Han teaches a TFT comprising a crystalline ZrO.sub.2 gate dielectric layer (paragraph 0069).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of LV and Dussarat et al. according to the teachings of Han with the motivation to improve the reliability and characteristics of the TFT (paragraph 0029).
The non-linear functionality is due to the structure of the material. Accordingly, the gate dielectric structure of Dussarat et al. modified by Han (crystalline ZrO.sub.2 gate dielectric layer) is analogous to the instant application (paragraph 0076 of instant application) and would exhibit the same non-linear property and additionally the gate electrode, the channel layer, and the gate dielectric layer would form a non-linear capacitor.
Regarding claim 23, LV modified by Dussarat et al. teach wherein the non-linear gate dielectric material includes a material selected from the group consisting of HZO, ZrO.sub.2, HfO.sub.2, HfAlO, Al.sub.2O.sub.3, HfO.sub.2, SiN, SiO.sub.2, TiO.sub.2, SiON, Y.sub.2O.sub.3, HYO, and HfSiO (paragraph 0104 of Dussarat).
Regarding claim 24, LV modified by Dussarat et al. teach wherein the channel layer is above the gate electrode, and the gate dielectric layer is above the gate electrode and below the channel layer (Fig of Dussarrat).
Regarding claim 25, LV teaches wherein the computing device includes a device selected from the group consisting of a wearable device or a mobile computing device, the wearable device or the mobile computing device including one or more of an antenna, a touchscreen controller, a display, a battery, a processor, an audio codec, a video codec, a power amplifier, a global positioning system (GPS) device, a compass, a Geiger counter, an accelerometer, a gyroscope, a speaker, and a camera coupled with the memory device (Figs. 1-2, element 24 comprises of a processor).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAHED AHMED/
Primary Examiner, Art Unit 2813